Dismissed and Memorandum Opinion filed December 8, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00667-CR
                               NO. 14-20-00666-CR

                    ALEXANDER CALLOWAY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1631735 & 1631736

                          MEMORANDUM OPINION

      Appellant entered guilty pleas to the offenses of (1) assault on a family
member by impeding breathing (cause number 1631736) and (2) human trafficking
(cause number 1631735). In accordance with the terms of a plea bargain
agreement, appellant waived his right to appeal in consideration of the State’s
waiver of its right to a jury trial and dismissal of a third felony indictment against
appellant. See Ex parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009)
(criminal defendant may voluntarily waive right to appeal pursuant to plea bargain
where sentencing is not agreed upon and defendant’s punishment is uncertain). The
trial court entered a certification of the defendant’s right to appeal in which the
court certified that appellant waived his right of appeal. See Tex. R. App. P.
25.2(a)(2). The trial court’s certification is included in the record on appeal. See
Tex. R. App. P. 25.2(d). The record supports the trial court’s certification. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      The trial court sentenced appellant to 6 years confinement in trial court
cause number 1631736, and 11 years confinement in trial court cause number
1631735, to run concurrently, in the Institutional Division of the Texas Department
of Criminal Justice. After giving appellant notice, we dismiss the appeals.


                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2